Citation Nr: 1724751	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) at the housebound rate since August 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1977 to June 1995. 

This matter is before the Board of Veterans Appeals (BVA or Board) on appeal of a December 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a notice of disagreement in January 2012; and the RO issued a statement of the case in April 2012.  The Veteran provided a substantive appeal in June 2012.  

The Veteran requested a hearing before a member of the Board.  He was notified of his scheduled November 2014 hearing by letter in October 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In April 2015, the Board remanded the Veteran's claim for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are currently: a mood disorder (rated as 70 percent disabling); residuals of a snakebite on the left index finger (rated as 20 percent disabling), lumbar spine disc disease (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling); bilateral hearing loss (rated as 10 percent disabling) and right elbow degenerative joint disease (rated as 10 percent disabling).  Noncompensable ratings have been assigned for service-connected residuals of a fracture of the right foot, left lower radiculopathy, and residual scars of lumbar spine.  

2.  The preponderance of the evidence is against finding that the Veteran's service-connected mood disorder, alone, precludes him from securing or following a substantially gainful occupation.

3.  The Veteran's service-connected back disability does not warrant an extraschedular evaluation from August 1, 2010, and the preponderance of the evidence is against finding that his back disability, alone, precludes him from securing or following a substantially gainful occupation.  

4.  Although the Veteran has a total disability evaluation based upon individual unemployability, this rating does not meet the requirement of a single disability rating under 38 U.S.C.A. § 1114(s) because it is based upon multiple disabilities. 

5.  Since August 1, 2010, the Veteran has not had a single service-connected disability rated as 100 percent disabling; and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) have not been met from August 1, 2010.  38 U.S.C.A. § 1114(s) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

In this case, the Veteran is currently service-connected for a mood disorder (rated as 70 percent disabling); residuals of snakebite on the left index finger (rated as 20 percent disabling), lumbar spine disc disease (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling); bilateral hearing loss (rated as 10 percent disabling) and right elbow degenerative joint disease (rated as 10 percent disabling).  Noncompensable ratings have been assigned for service-connected residuals of a fracture of the right foot, left lower radiculopathy, and residual scars of lumbar spine.  He has also been granted a total disability evaluation based upon individual unemployability (TDIU). 

Prior to proceeding with a merits adjudication of the Veteran's claim, the Board notes in terms of pertinent procedural history that the Veteran was granted service connection for a lumbar spine disability in a February 2009 rating decision.  At that time, the disability was evaluated as 10 percent disabling and became effective on February 22, 2008.  On June 23, 2010, the Veteran underwent spine surgery.  See private medical record received by VA in September 2010 and October 2010.  Naturally, he had a period of convalescence after the surgery.

In a June 2011 rating decision, the RO granted the Veteran a TDIU in light of all of his service-connected medical disabilities, his educational background, and his employment history.  The Veteran's spine surgery was not mentioned in the rating decision.  The 100 percent TDIU rating became effective on March 19, 2009.  

Thereafter, in a December 2011 rating decision, the RO assigned the Veteran a temporary total disability rating (100 percent) under 38 C.F.R. § 4.30 based upon his prior need for convalescence after his June 2010 surgery.  The 100 percent rating was assigned from the date of surgery (June 23, 2010) to August 1, 2010.  Effective August 1, 2010, the Veteran's service-connected lumbar spine disability was rated again as 10 percent disabling.  In the same decision, the RO also granted special monthly compensation (SMC) under 38 U.S.C § 1114 subsection (s) and 38 CFR § 3.350(i) on account of the Veteran's lumbar spine disc disease being rated as 100 percent disabling for the time period of June 23, 2010 to August 1, 2010; and the Veteran also had additional service-connected disabilities of bilateral hearing loss, left lower extremity radiculopathy, a mood disorder, residuals avulsion fracture cuboid of right foot, with degenerative joint disease of the right foot, residuals of snakebite of the left index finger, right elbow degenerative joint disease and tinnitus independently ratable at more than 60 percent.  On August 1, 2010, the Veteran's service-connected back disability was rated again as 10 percent disabling; and his SMC ended.  In this appeal, the Veteran seeks an award of SMC since August 1, 2010. 

SMC is payable at the housebound rate where a Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

As mentioned above, subsequent to August 1, 2010, the Veteran's service-connected back disorder was evaluated as 10 percent disabling.  The Veteran no longer had a single service-connected disability rated as 100 percent, other than the grant of his June 2011 TDIU.  Unfortunately, the Veteran's June 2011 TDIU grant does not fulfill the requirement of a single service-connected disability rating of 100 percent because it was granted on the basis of multiple disabilities.  See 38 U.S.C.A. § 1114(s); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In Bradley v. Peake, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  

Here, the Veteran's award of a TDIU was clearly predicated on the total, combined effects of all the Veteran's multiple underlying disabilities on his employability because the RO specifically referenced these disabilities in the rating decision.  Thus, this TDIU cannot be used to qualify as the "single disability rated as 100 percent disabling" element necessary for a grant of SMC at the housebound rate.    

In its April 2015 decision, the Board observed that the Veteran's mood disorder was rated 70 percent disabling, the minimum percentage requirements for a TDIU based on a mood disorder alone, as set forth in 38 C.F.R. § 4.16(a) were met; and remanded the claim for the purpose of obtaining a VA medical opinion that addressed the question of whether the Veteran met the criteria for a TDIU based on a mood disorder alone.  In compliance with the BVA remand, the RO scheduled the Veteran for a VA examination.  In September 2015, the Veteran was afforded this examination.  The VA doctor interviewed the Veteran and conducted a mental status examination.  Thereafter, she opined that the Veteran's symptoms of depressed mood, chronic sleep impairment, and mild memory loss resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In regards to the ultimate question as to whether the Veteran could be entitled to a grant of a TDIU based upon his psychiatric disability alone, the doctor ultimately wrote that she could not "state that the veteran's mood disorder alone precluded the veteran from obtaining and [maintaining] substantially gainful employment since August 1, 2010."   

In addition to the foregoing, the Board remanded the Veteran's claim for the purpose of determining if he could be granted a TDIU on an extraschedular basis related to his service-connected back disability.  A TDIU can be granted in exceptional cases in which a Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  As such, the RO was directed to have the Veteran's claim file referred to the Director of Compensation Service for extraschedular consideration of whether a TDIU was warranted based solely on the service-connected back disability.  In November 2015, the Director reviewed the Veteran's electronic claims file and determined that his service-connected back disability was not the sole cause of his unemployability.  The Director also determined that entitlement to a TDIU was not established.

Thus, the Veteran is not eligible for the grant of a TDIU based solely upon his service-connected mood disorder or solely upon an service-connected back disability.  Absent one of these grants, the Veteran continues not to have any single disability rated as 100 percent disabling.  Therefore, even under Bradley, there is no basis for SMC utilizing the disability-rating percentages set forth in 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

In terms of the argument that the Veteran is, in fact, housebound, VA regulations provide that a veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises . . . and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Although the Veteran believes that he is housebound because he does not undertake many activities as a result of back pain, evidence of record indicates that since his stimulator surgical revision, he has been noted to be ambulating without assistance and/or ambulating with the use of crutches.  See medical records dated in January 2015, August 2015, September 2015 and November 2015.  

During his September 2015 mental health examination, the Veteran reported that he left his house mostly for doctor's appointments.  He indicated that he still had his driver's license, although he rarely drove.  He stated that every once in a while (approximately twice a month), he went out in his car just to get out his house.  He also stated that when the temperature drops, he intended to spend a little time outside for fresh air.  Lastly, the Veteran reported that while his wife does the bulk of the work at home, he tries to help out by folding clothes or putting sheets on the bed because he feels badly about not being able to pitch in more.  

Thus, although the Board sympathizes with the Veteran and understands why he feels "housebound" for all intents and purposes, the evidence does not rise to the level of what VA considers to be housebound - that he is substantially confined to his home and the immediate premises, much less that he experiences confinement caused by his service-connected disabilities that is reasonably certain to continue throughout his lifetime.

Lastly, to the extent that the Veteran's representative appears to raise the argument that SMC should be granted based upon the Veteran's need of aid and attendance (March 2015 Appellant's Brief), the Board observes for the record that it has found no evidence contained in the claims file that is in any way indicative of the Veteran being so helpless as to warrant the assignment of SMC based upon VA regulations 38 C.F.R. § 3.350(b)(3) and 38 C.F.R. § 3.352(a).   

Therefore, for the reasons set forth above, the Board finds that SMC beyond August 1, 2010 is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to SMC under 38 U.S.C.A. § 1114(s) from August 1, 2010, is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


